

DEED OF PLEDGE
ENERGIA ANDINA SANTANDER RESOURCES COÖPERATIEVE U.A.


On this day, the twenty-sixth day of August, two thousand and ten, appeared
before me, Nicole Corine van Smaalen, Esq., civil law notary officiating at
Amsterdam:
#
, acting upon a written power of attorney granted by and as such representing:
1.
Colombia Clean Power & Fuels Inc., a corporation organized and existing under
the laws of Nevada, United States of America, having its address at 4265 San
Felipe Street, Suite 1100, Houston, Texas, 77027, United States of America,
registered with the State of Nevada as corporation File Number C22977-1996
("Pledgor I"); and

2.
Colombia CPF LLC, a limited liability company organized and existing under the
laws of Delaware, having its office at 4265 San Felipe Street, Suite 1100,
Houston, Texas, 77027, United States, registered with the State of Delaware as
corporation File Number-4856392 ("Pledgor II")

“Pledgor I” and “Pledgor II” collectively referred to as “Pledgors” and each a
“Pledgor”;
3.
Energia Andina Santander Resources Coöperatieve U.A, a cooperative under the
laws of the Netherlands, having its corporate seat in Amsterdam, the Netherlands
and address at Prins Bernardplein 200, 1097 JB Amsterdam, the Netherlands and
registered with the Chamber of Commerce and Industry of Amsterdam, the
Netherlands under number 50655086:  (the "Cooperative")

4.
Law Debenture Trust Company of New York, a New York banking corporation, having
its address at 400 Madison Avenue, 4th Floor, New York, New York 10017, United
States of America  (the  "Pledgee").

WHEREAS,
(a)
as of the date hereof, the Pledgors collectively own one hundred percent (100%)
of the Member Interest of the Cooperative;

(b)
Pledgor I  intends to issue from time to time up to two million five hundred
thousand United States Dollar ($2,500,000) aggregate principal amount of its ten
percent (10%) secured convertible promissory notes due the thirtieth day of June
two thousand and twelve (the “Notes”) pursuant to the terms and conditions of
the relevant subscription agreements dated June 30, 2010;


 
1

--------------------------------------------------------------------------------

 


(c)
the purchasers of the Notes have required, as a condition to purchasing the
Notes, among others, and in order to secure the payment in full of the principal
and interest due on the Notes and those additional obligations of the Pledgors
set forth in this agreement, that each Pledgor executes and delivers this Pledge
Agreement to the Pledgee and the Agency Agreement;

(d)
in order to secure the full payment of certain secured liabilities, each Pledgor
has agreed  to grant to the Pledgee a security interest in its Membership
Interest,

(e)
each Pledgor will benefit from the sale of the Notes, and has agreed to execute
and deliver this Pledge Agreement to the Pledgee.

THE PLEDGOR AND THE PLEDGEE HAVE AGREED AS FOLLOWS:
1. DEFINITIONS AND INTERPRETATION.
1.1 Definitions
1.1.1
In this Deed words and expressions defined in the Agency Agreement shall have
the same meaning when used in this Deed, unless defined otherwise herein.

1.1.2       In addition the following terms shall have the following meaning:


“Agency Agreement” means the pledge and collateral agency agreement dated as the
twenty-sixth day of August, 2010 among the Pledgors and the Collateral Agent, as
amended or supplemented from time to time;
"Articles of Association" means the articles of association (“statuten”) of the
Cooperative as they currently stand and as amended at any time;
“Collateral Agent” means Pledgee acting in its capacity as collateral agent
under the Agency Agreement, or any successor thereto appointed pursuant to the
terms and conditions of the Agency Agreement;
"Claims" means any and all of the rights of each of Pledgors in connection with
the Memberships, including but not limited to claims in connection to the Member
Account and the Member Reserve Account, rights to receive payments from the
Cooperative under the Articles of Association (including any Liquidation
Payment), whether such rights now exist (“bestaan”), whether the same will be
acquired by the Pledgors directly pursuant to a legal relationship now in
existence or whether the same will hereafter be acquired otherwise by the
Pledgor, whether present or future, whether due and payable and whether actual
or contingent, to the extent these rights are capable of being pledged under
Netherlands law;
"Deed" means this deed of pledge;

 
2

--------------------------------------------------------------------------------

 

“Finance Documents” means the Notes as issued pursuant to the relevants terms
and condtions of the related subscription agreements dated the twenty-fourth day
of May two thousand and ten and the thirtieth day of June two thousand and ten
and the Agency Agreement and such other documents amending or supplementing the
foregoing;
“Finance Parties” means the holders of the Notes from time to time, the
Collateral Agent and any other person who, from time to time, the Collateral
Agent shall have notified the Pledgors as having an interest in the Notes as
owner or, and the expression “Finance Party” means any of them individually;
"Liquidation Payment" means a  the payment of the Liquidation Amount (as such
term is defined in the Articles of Association) pursuant to Article 19 paragraph
of the Articles of Association;
"Member" means a member (“lid”) of the Cooperative;
"Membership" means the Membership of the Cooperative, including any and all
rights, interest and title in and to the Membership Interest;
"Membership Interest" has the meaning ascribed thereto in the Articles of
Association;
“Member Account” means collectively, the member reserve accounts opened in the
books of the Cooperative in the name of each of the Members to which the net
profits shall be attributed in accordance with Article 17 paragraph 5 of the
Articles of Association;
“Member Reserve Account” means collectively, the member reserve accounts opened
in the books of the Cooperative in the name of each of the Members  to which the
net profits shall be attributed in accordance with Article 17 paragraph 5 of the
Articles of Association;
"Parallel Debt" means a reference to the obligations of the Pledgors towards the
Collateral Agent arising under clause 1.4 of this Agreement (Parallel Debt
(Covenant to pay the Security Agent)) of this Agreement to pay to the Collateral
Agent sums equal to and in the currency of each amount payable from time to time
by the Pledgors to each of the Finance Parties (or any one of them) pursuant to
the Principal Obligations under the Finance Documents.
"Principal Obligations" means all present and future obligations owed by any
Pledgor to any Finance Party under or in connection with the Finance Documents,
other than the obligations pursuant to the Parallel Debt;
"Secured Obligations" means all present and future payment obligations owed to
the Pledgee pursuant to the Parallel Debt;
"Security Assets" means the Memberships and the Claims; and
"Voting Rights" means any and all voting rights attaching to the Memberships.

 
3

--------------------------------------------------------------------------------

 


1.2           Interpretation
1.2.1        Continuing Security
Any references made in this Deed to any Finance Document or to any agreement or
document (under whatever name), shall, where applicable, be deemed to be
references to (i) such Finance Document or such other agreement or documents as
the same may have been, or may at any time be, extended, prolonged, amended,
restated, supplemented, renewed or novated, as persons may accede thereto as a
party or withdraw therefrom as a party in part or in whole or be released
thereunder in part or in whole, and as facilities and financial services are or
may at any time be granted, extended, prolonged, increased, reduced, cancelled,
withdrawn, amended, restated, supplemented, renewed or novated thereunder
including, without limitation, (a) any increase or reduction in any amount
available thereunder or any alteration of or addition to the purpose for which
any such amount, or increased or reduced amount may be used, (b) any facility
provided in substitution of or in addition to the facilities originally made
available thereunder, (c) any rescheduling of the indebtedness incurred
thereunder whether in isolation or in connection with any of the foregoing, and
(d) any combination of the foregoing and/or (ii) any document designated as
Finance Document by the Collateral Agent, and consequently, the rights of pledge
created under and pursuant to this Deed and any supplemental deed of pledge will
secure any additional amounts which are or may be made available or become
payable under the Finance Documents from time to time (including but not limited
to an increase of the Notes).
1.2.2        Annex; Clause
Except as otherwise specified, a reference in this Deed to an Annex or a Clause
shall be construed as a reference to such Annex to or Clause of this Deed.
1.3           Unlawful Financial Assistance
No obligations shall be included in the definition of "Secured Obligations" to
the extent that, if included, the security interest granted pursuant to this
Deed or any part thereof would be void as a result of a violation of the
prohibition on financial assistance as contained in Articles 2:98c and 2:207c
Dutch Civil Code or any other applicable financial assistance rules under any
relevant jurisdiction (the "Prohibition") and all provisions hereof will be
construed accordingly.  For the avoidance of doubt, this Deed will continue to
secure those obligations which, if included in the definition of "Secured
Obligations", would not constitute a violation of the Prohibition.

 
4

--------------------------------------------------------------------------------

 

1.4           Parallel Debt
(a)           Notwithstanding any other provision of this Agreement, each
Pledgor hereby irrevocably and unconditionally undertakes to pay to the
Collateral Agent, as creditor in its own right and not as representative of the
other Finance Parties, sums equal to and in the currency of each amount payable
by such Pledgor to each of the Finance Parties under or in connection with each
of the Finance Documents equal to the Principal Obligations as and when that
amount falls due for payment under the relevant Finance Document or would have
fallen due but for any discharge resulting from failure of another Finance Party
to take appropriate steps, in insolvency proceedings affecting that Pledgor, to
preserve its entitlement to be paid that amount.
(b)           The Collateral Agent shall have its own independent right to
demand payment of the amounts payable by each Pledgor under this Clause 1.4 of
the Principal Obligations, irrespective of any discharge of such Pledgor's
obligation to pay those amounts to the other Finance Parties resulting from
failure by them to take appropriate steps, in insolvency proceedings affecting
that Pledgor, to preserve their entitlement to be paid those amounts.
(c)           Any amount due and payable by the Pledgors to the Collateral Agent
under this Clause 1.4 shall be decreased to the extent that the other Finance
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Finance Documents and any
amount due and payable by the Pledgor to the other Finance Parties under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Clause 1.4.
(d)           The rights of the Finance Parties (other than the Collateral
Agent) to receive payment of amounts payable by an Pledgor under the Finance
Documents are several and are separate and independent from, and without
prejudice to, the rights of the Collateral Agent to receive payment under this
Clause 1.4.
(e)           Notwithstanding the foregoing, any payment under the Finance
Documents shall be made to the relevant Finance Party as set out in the
respective Finance Document, unless expressly stated otherwise in that Finance
Document (save for this Clause 1.4) or unless the relevant Finance Party directs
such payment to be made to the Collateral Agent.
1.5           Separate Agreements; Counterparts
1.5.1        This Deed is entered into between the Pledgee on the one hand and
each of the Pledgors on the other hand for efficiency purposes.
1.5.2        This Deed shall be construed so as to constitute a separate pledge
agreement between each Pledgor on the one hand and the Pledgee on the other hand
and if any such separate agreement between one of the Pledgors and the Pledgee
becomes invalid or unenforceable, is terminated, rescinded, released, void,
voidable, amended, restated, renewed, novated, supplemented or otherwise
affected, the Secured Obligations of any Pledgor are satisfied or any of the
rights of pledge created thereby is ineffective, the foregoing shall to the
fullest extent permitted by law not affect the validity or enforceability of any
of the other agreements between the Pledgee on the one hand and each other
separate Pledgor on the other hand.

 
5

--------------------------------------------------------------------------------

 


1.5.3        This Deed may be executed in any number of counterparts and by way
of facsimile exchange of executed signature pages, all of which taken together
shall constitute one and the same deed.
1.5.4        Once this Deed has been executed by the Pledgee, the same will
become effective between the Pledgee on the one hand and each Pledgor who
executes this Deed on the other hand (and among such Pledgors which have at such
time executed this Deed), irrespective whether all Pledgors have at such time
executed this Deed.
2.             UNDERTAKING TO PLEDGE AND PARALLEL DEBT
2.1           Undertaking to Pledge
Each Pledgor hereby agrees with the Pledgee that it shall grant to the Pledgee a
right of pledge over its Security Assets, as security for the payment of the
Secured Obligations.
2.2           Parallel Debt
Pursuant to the Parallel Debt the Pledgee has its own claim in respect of the
payment obligations of the Pledgors to the Finance Parties.  In connection with
the creation of the rights of pledge pursuant hereto, the Pledgors and the
Pledgee acknowledge that the Pledgee acts in its own name and not as
representative (vertegenwoordiger) of the Finance Parties or any of them and
consequently the Pledgee is the sole pledgee under this Deed.
3.             PLEDGE AND VOTING RIGHTS
3.1           Pledge of Security Assets
3.1.1        To secure the payment of the Secured Obligations each Pledgor
hereby grants to the Pledgee a disclosed right of pledge (“openbaar pandrecht”)
over its Security Assets, which rights of pledge are hereby accepted by the
Pledgee.
3.1.2        If and to the extent that at the time of the creation of this right
of pledge, or at any time hereafter, a Principal Obligation owed to the Pledgee
is not validly secured through the Parallel Debt, such Principal Obligation
itself shall be a Secured Obligation.
3.1.3        In order to perfect the right of pledge created pursuant to Clause
3.1.1, each Pledgor hereby, to the extent required, notifies the Cooperative of
the right of pledge created hereby.
3.1.4        The Pledgee is entitled to present this Deed and any other document
pursuant hereto for registration to any office, registrar or governmental body
in any jurisdiction the Pledgee deems necessary or useful to protect its
interests.

 
6

--------------------------------------------------------------------------------

 

3.2           Voting Rights
3.2.1        Each Pledgor hereby transfers the Voting Rights to the Pledgee
under the condition precedent (“opschortende voorwaarde”) that an Enforcement
Event occurs and notice thereof is given by the Pledgee to the Cooperative and
the Pledgors.
3.2.2        Upon the occurrence of an Enforcement Event and a notice thereof by
the Pledgee to the Cooperative and the Pledgor any and all rights of the Pledgor
to exercise the Voting Rights shall cease automatically (without prejudice to
Clause 3.2.1).
3.3           Collection
The Pledgee hereby authorises each Pledgor to collect and receive payment of its
Claims (as envisaged by Article 3:246-4 Dutch Civil Code). The Pledgee may
revoke this authorisation upon the occurrence of an Event of Default and the
authorisation shall automatically cease to exist upon the occurrence of an
Enforcement Event and notification thereof to the Pledgor and the Cooperative.
4.             REPRESENTATIONS, WARRANTIES AND COVENANTS
4.1           Representations and Warranties
Each Pledgor hereby represents and warrants to the Pledgee that the following is
true and correct on the date hereof and will be true and correct on each date
and each time a Claim arises:
(a)           it is entitled to pledge the Security Assets as envisaged hereby;
(b)           it is not aware of any adverse claims against the Memberships or
the Claims;
(c)           the right of pledge created hereby over its Security Assets is a
first ranking right of pledge (“pandrecht eerste in rang”), its Security Assets
have not been encumbered with limited rights (“beperkte rechten”) or otherwise
and no attachment (“beslag”) on its Security Assets has been made;
(d)           this Deed constitutes a valid and binding agreement enforceable
against the Pledgor in accordance with its terms;
(e)           its Security Assets have not been transferred, encumbered or
attached in advance, nor has it agreed to a transfer or encumbrance in advance;
and
(f)            the Cooperative has no other Members than the Pledgors.
4.2           Covenants
Each Pledgor hereby covenants that it will:
(a)           other than as explicitly permitted under the terms of the other
Finance Documents, not release, settle or subordinate any Claims without the
Pledgee’s prior written consent;
(b)           at the Pledgee’s first request, promptly submit an up-to-date
overview listing the Claims in the form designated by the Pledgee, which may
include a print-out and/or an electronic data carrier containing the relevant
data;

 
7

--------------------------------------------------------------------------------

 


(c)           at its own expense execute all documents, exercise any right,
power or discretion exercisable and do all such acts as the Pledgee may request
for creating, perfecting, protecting or enforcing the rights of pledge envisaged
hereby;
(d)           not pledge, otherwise encumber or transfer any of its Security
Assets, whether or not in advance, other than as envisaged hereby, or as
explicitly permitted under the terms of the other Finance Documents, or perform
any act that may harm the rights of the Pledgee, or permit to subsist any kind
of encumbrance or attachment over any of its Security Assets;
(e)           immediately inform the Pledgee of any event or circumstance which
may be of importance to the Pledgee for the preservation or exercise of the
Pledgee’s rights pursuant hereto and provide the Pledgee, upon its written
request, with any other information in relation to the (pledge of its) Security
Assets as the Pledgee may from time to time request;
(f)            immediately inform in writing persons such as a liquidator in
bankruptcy (“curator”), an administrator (“bewindvoerder”) in a (preliminary)
suspension of payment or persons making an attachment, of the existence of the
rights of pledge created pursuant hereto;
(g)           not resign as a Member or accept a resignation of its Membership
without (i) prior consultation and (ii) the prior written consent of the
Pledgee;
(h)           immediately inform the Pledgee if new Members are admitted as a
Member and procure that these members will pledge their Membership and Claims to
the Pledgee in a deed in form and substance the same as this Deed; and
(i)            to the extent that under foreign rules of private international
law, the creation of a security interest over the Security Assets is governed by
any law other than Dutch law, perform all such acts as may be required to
create, perfect, protect or enforce such security interest, to the extent
requested to do so by the Pledgee.
5.             ENFORCEMENT
5.1           Any failure by a Pledgor to satisfy the Secured Obligations when
due shall count as a default (“verzuim”) in the performance of the Secured
Obligations, without any reminder letter (“sommatie”) or notice of default
(“ingebrekestelling”) being required.
5.2           Upon the occurrence of an Enforcement Event, the Pledgee may
enforce its right of pledge and take recourse against the proceeds thereof.
5.3           The Pledgors shall not be entitled to request the court to
determine that their Security Assets pledged pursuant hereto shall be sold in a
manner deviating from the provisions of Article 3:250 Dutch Civil Code.
5.4           The Pledgee shall not be obliged to give notice to any Pledgor of
any intention to sell the pledged Security Assets (as provided in Article 3:249
Dutch Civil Code) or, if applicable, of the fact that it has sold the same
Security Assets (as provided in Article 3:252 Dutch Civil Code).

 
8

--------------------------------------------------------------------------------

 


5.5           All monies received or realised by the Pledgee in connection with
the Security Assets shall be applied by the Pledgee in accordance with the
relevant provisions of the Finance Documents, subject to the applicable
mandatory provisions of Dutch law.
5.6           Without prejudice to Clause 5.7 and 5.8 below, each of the
Pledgors gives its unconditional and irrevocable consent to a possible transfer
of any Membership (as defined in Article 4 jof the articles of association of
the Cooperative), including but not limited to Member Account and Member Reserve
Account  and voting rights, all of the foregoing pursuant to and in accordance
with this Deed. For the avoidance of doubt, no consent as set out in article 20
of the Articles of Association will be required.
5.7           Upon the occurrence of an Enforcement Event, the Pledgee shall be
entitled to the fullest extent permitted by applicable law, without further
notice (including any notice referred to in Sections 3:249 or 3:252 of the
Netherlands Civil Code), advertisement, hearing or process of law of any kind,
to sell and transfer all or part of the Security Assets in accordance with
Netherlands law, and, where applicable, the Articles of Association including:
5.7.1        a sale of the Security Assets at a public auction in accordance
with local custom and conditions in accordance with Section 3:250 of the
Netherlands Civil Code; or
5.7.2        an application for a court order authorising the sale of the
Security Assets in the manner determined by the court, or authorising that the
Security Assets remain with the Pledgee in payment of such amount as will be
determined by the court in accordance with Section 3:251 of the Netherlands
Civil Code (the corresponding right to apply of the Pledgors is hereby excluded,
and each Pledgor hereby waives and agrees not to exercise its right to apply for
such a court order, which waiver is hereby accepted by the Pledgee).
5.8           The Pledgee shall also be irrevocably authorised, by each Pledgor,
but shall not be obliged, to do the following in the event of such a sale:
5.8.1        to seek the approval of the corporate body designated under the
Articles of Association as empowered to approve all proposed transfers of the
Memberships;
5.8.2        to cause notice of such sale of the Security Assets to be served,
also on behalf each Pledgor, upon the Cooperative in accordance with Netherlands
law and the Articles of Association;  and
5.8.3        to cause any of the Security Assets to be registered in the name of
the new owner(s) following the sale, to the extent required on behalf of each
Pledgor, and to perform all such acts and to sign all such documents as are
necessary for that purpose pursuant to Netherlands law or the provisions of the
Articles of Association.

 
9

--------------------------------------------------------------------------------

 


6.             MISCELLANEOUS PROVISIONS
6.1           Waivers
6.1.1        To the fullest extent allowed by applicable law, each Pledgor
waives (“doet afstand van”) any right it may have of first requiring the Pledgee
to proceed against or claim payment from any other person or enforce any
guarantee or security granted by any other person before exercising its rights
pursuant hereto.
6.1.2        Each Pledgor hereby irrevocably and unconditionally waives (“doet
afstand van”) any rights granted to the Pledgors under or pursuant to Dutch law
from time to time which aim at protecting grantors of security for the debts of
third parties, including any right it may have pursuant to Articles 3:233 and
6:139 Dutch Civil Code, to the extent relevant.
6.2           Evidence of Indebtedness
An excerpt from the Pledgee's records shall serve as conclusive evidence
(“dwingend bewijs”) of the existence and the amounts of the Secured Obligations,
subject to proof to the contrary.
6.3           Unenforceability
Each Pledgor and the Pledgee hereby agree that they will negotiate in good faith
to replace any provision hereof which may be held unenforceable with a provision
which is enforceable and which is as similar as possible in substance to the
unenforceable provision.
6.4           Power of Attorney
Each Pledgor hereby grants an irrevocable power of attorney to the Pledgee
authorising the Pledgee to execute on its behalf all documents, to exercise any
rights and to perform all such acts and obligations on behalf of such Pledgor as
the Pledgee may deem necessary or useful in order to have the full benefit of
the rights (to be) granted to the Pledgee pursuant hereto, including (i) the
exercise of any ancillary rights (“nevenrechten”) as well as any other rights it
has in relation to the Security Assets and (ii) the performance of obligations
of such Pledgor hereunder, which authorisations permits the Pledgee to (also)
act as such Pledgor’s counterparty within the meaning of Article 3:68 Dutch
Civil Code.
6.5           Nature
To the extent the pledge qualifies as security for the Secured Obligations of a
third party, the Pledgee shall not be required to include pledged or mortgaged
property of such third party in the enforcement sale or to sell such property
first. In such case Pledgor II is not entitled to claim back from the Pledgee
any costs incurred by it for the benefit of the Secured Obligations and shall
not be liable for any decrease in value of the pledged collateral. To the extent
applicable, the Pledgor II waives its rights under Section 3:234 Dutch Civil
Code, which waiver is hereby accepted by the Pledgee. The right of pledge is a
separate right of pledge on each Security Asset. The right of pledge shall be
first ranking and without prejudice to all other rights and remedies which the
Pledgee may have, the right of pledge, shall, where it cannot rank first, have
the highest possible ranking.

 
10

--------------------------------------------------------------------------------

 


The pledge is not of such personal nature and is not exclusively being attached
to the Pledgee. An assignment or transfer by the Pledgee of the Secured
Obligations in accordance with the Finance Documents would result in those
rights and the rights of pledge passing to that third party and not being
exclusively attached to the assignor or transferor.
7.             POWER TO TRANSFER
7.1           The Pledgee is entitled to transfer all or part of its rights
and/or obligations pursuant hereto to any transferee which is a permitted
successor Collateral Agent in accordance with the terms of the Finance Documents
and each Pledgor hereby in advance gives its irrevocable consent to and hereby
in advance irrevocably co-operates with any such transfer (within the meaning of
Articles 6:156 and 6:159 Dutch Civil Code).
7.2           The Pledgee is entitled to impart any information concerning the
Pledgors or the Security Assets to any (proposed) transferee.
8.             TERMINATION
8.1           Unless terminated by operation of law, the Pledgee’s right of
pledge created pursuant hereto shall be in full force and effect vis-à-vis each
Pledgor until it shall have terminated, in part or in whole, as described in
Clause 8.2 below.
8.2           The Pledgee will be entitled to terminate (“opzeggen”) by notice
the right of pledge created pursuant hereto, in part or in whole, in respect of
all or part of the Security Assets and/or all or part of the Secured
Obligations. If and insofar as the purported effect of any such termination
would require a waiver (“afstand van recht”) by the Pledgee, such termination
shall be construed accordingly and each Pledgor hereby in advance agrees to such
waiver.
8.3           If the Pledgee has determined that the Secured Obligations have
been irrevocably paid in full and that no new Secured Obligations can become
outstanding, it shall, upon the Pledgor's request, confirm that the Pledge has
terminated.
9.             THE COOPERATIVE
9.1           By signing this Deed the Cooperative:
9.1.1        acknowledges the right of pledge created over the Security Assets
and that these are capable of being pledged;
9.1.2        confirms that it has been notified of the right of pledge created
over the Claims;

 
11

--------------------------------------------------------------------------------

 


9.1.3        represents and warrants that to the best of its knowledge and
belief the representations and warranties of the Pledgor made pursuant to
Clauses  4.1 (b) and 4.1 (f) of this Deed are true and correct;
9.1.4        represents and warrants that this Deed constitutes a valid and
binding agreement enforceable against the Cooperative in accordance with its
terms;
9.1.5        shall not terminate or cooperate with any termination of any
Membership of any of the Pledgors without (i) prior consultation and (ii) the
prior written consent of the Pledgee;
9.1.6        shall at its own expense execute all documents, exercise any right,
power or discretion exercisable and do all such acts as the Pledgee may request
for creating, perfecting, protecting or enforcing the rights of pledge envisaged
hereby;
9.1.7        shall immediately inform the Pledgee of any event or circumstance
which may be of importance to the Pledgee for the preservation or exercise of
the Pledgee’s rights pursuant hereto and provide the Pledgee, upon its written
request, with any other information in relation to the (pledge of its) Security
Assets as the Pledgee may from time to time request;
9.1.8        immediately inform the Pledgee if new Members are admitted as a
Member and procure that these members will pledge their Membership and Claims to
the Pledgee in a deed in form and substance the same as this Deed;
9.1.9        shall immediately inform in writing persons such as a liquidator in
bankruptcy (curator), an administrator (bewindvoerder) in a (preliminary)
suspension of payment or persons making an attachment, of the existence of the
rights of pledge created pursuant hereto; and
9.1.10      shall to the extent that under foreign rules of private
international law, the creation of a security interest over the Security Assets
is governed by any law other than Dutch law, perform all such acts as may be
required to create, perfect, protect or enforce such security interest, to the
extent requested to do so by the Pledgee.
10.           GOVERNING LAW AND JURISDICTION
10.1         This Deed is governed by and shall be interpreted in accordance
with Dutch law.  All disputes arising from or in connection with this Deed shall
be submitted to the competent court in Amsterdam, without prejudice to the
Pledgee’s right to submit any disputes to any other competent court in The
Netherlands or in any other jurisdiction.
10.2         If a party to this Deed is represented by (an) attorney(s) in
connection with the execution of this Deed or any agreement or document pursuant
hereto, and the relevant power of attorney is expressed to be governed by Dutch
law, such choice of law is hereby accepted by the other party, in accordance
with Article 14 of the Hague Convention on the Law Applicable to Agency of 14
March 1978.

 
12

--------------------------------------------------------------------------------

 


The appearing person is known to me, civil law notary.
WITNESSED THIS DEED, the original of which was drawn up and executed in
Amsterdam on the date first written above.
Prior to the execution of this deed, I, civil law notary, informed the appearing
person of the substance of the deed and gave him an explanation thereon, and
furthermore pointed out the consequences which will result for the party from
the contents of this deed.
Subsequently, the appearing person declared to have taken note of the contents
of this deed after timely being given the opportunity thereto and waived a full
reading of this deed.
Immediately after a limited reading, this deed was signed by the appearing
person and me, civil law notary.



 
/s/ Nicole Corine van Smaalen, Esq.
 
    Nicole Corine van Smaalen, Esq.


 
13

--------------------------------------------------------------------------------

 